 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTIAAN H. HIGHSMITH (CABN 296282)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7368
 7        FAX: (415) 436-7027
          christiaan.highsmith@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12
   UNITED STATES OF AMERICA,                   ) No. CR 18-00619 HSG
13                                             )
          Plaintiff,                           )
14                                             ) STIPULATION AND ORDER CONTINUING
      v.                                       ) MATTER AND EXCLUDING TIME UNDER THE
15                                             ) SPEEDY TRIAL ACT
   DEANTE MENEFEE,                             )
16                                             ) Date: April 29, 2019, to May 20, 2019
          Defendant.                           ) Time: 2:00 p.m.
17                                             )
                                               )
18

19          The parties appeared before the Honorable Haywood S. Gilliam, Jr. on April 29, 2019, for a
20 status conference. The government represented that it had recently completed production of discovery

21 to the defendant. Defense counsel represented that he will need time to evaluate the discovery. The

22 parties requested, and the Court granted, a continuance until May 20, 2019, for trial setting or change of

23 plea. The parties also stipulated, and the Court ordered, that time between April 29, 2019, and May 20,

24 2019, be excluded for effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

25          The parties further stipulate, and ask the Court to find, that the requested continuance and
26 ///

27 ///

28
     STIP. AND ORD. CONT. & EXCL. TIME UNDER S.T.A.
     CR 18-0619 HSG                              1
 1 exclusion of time are in the interests of justice and outweigh the best interest of the public and the

 2 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 3 SO STIPULATED.

 4 DATED: May 3, 2019                                     DAVID L. ANDERSON
                                                          United States Attorney
 5
                                                                         /s/
 6
                                                          CHRISTIAAN H. HIGHSMITH
 7                                                        Assistant United States Attorney

 8 DATED: May 3, 2019                                                  /s/
                                                          REES MORGAN
 9                                                        BEN PULLIAM
                                                          Counsel for Defendant Deante Menefee
10

11
                                                 Attestation of Filer
12
            In addition to myself, the other signatory to this document is Rees Morgan. I attest that I have his
13
     permission to enter a conformed signature on his behalf and to file the document.
14

15
     DATED: May 3, 2019                                                  /s/
16                                                        CHRISTIAAN H. HIGHSMITH
                                                          Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND ORD. CONT. & EXCL. TIME UNDER S.T.A.
     CR 18-0619 HSG                              2
 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on April 29, 2019, and for good cause shown, the Court finds that failing to exclude the time from

 4 April 29, 2019, through May 20, 2019, would unreasonably deny defense counsel and the defendant the

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

 7 time from April 29, 2019, to May 20, 2019, from computation under the Speedy Trial Act outweigh the

 8 best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

 9 parties, IT IS HEREBY ORDERED that the time from April 29, 2019, through May 20, 2019, shall be

10 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          .

12 IT IS SO ORDERED.

13 DATED: May 6, 2019                                                                    __
                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
14                                                        United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND ORD. CONT. & EXCL. TIME UNDER S.T.A.
     CR 18-0619 HSG                              3
